Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 1 of 30 - Page ID#: 1




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  __________ DIVISION
                                    (Electronically Filed)


BRITTANY JULENE BOGGS,                      )
                                            )
       PLAINTIFF,                           )
                                            )             CASE NO. _____________
V.                                          )
                                            )
APPALACHIAN REGIONAL                        )
HEALTHCARE, INC. D/B/A                      )
WHITESBURG ARH HOSPITAL                     )             COMPLAINT
   Serve: Christi Lee, Registered Agent 101 )
         Airport Gardens Road, Suite 205 )
         Hazard, KY 41701-9508              )
AND                                         )
                                            )
MARTY ALAN BAKER, R.N.,                     )
INDIVIDUALLY AND AS                         )
EMPLOYEE/AGENT OR OSTENSIBLE                )
AGENT OF WHITESBURG ARH                     )
HOSPITAL                                    )
   Serve: Marty Alan Baker                  )
         770 Thickett Branch                )
         Ermine, KY 41815                   )
                                            )
       DEFENDANTS.

                                         *** *** *** ***

         Comes now the Plaintiff, Brittany Julene Bogs, by and through counsel, and for her

Complaint states as follows:

                                             PARTIES

         1.       Plaintiff Brittany Julene Boggs (“Brittany”), at all times relevant, was and is

at the commencement of this action, a resident of and domiciled in the Commonwealth of

Kentucky—where she was and is present as well as had and has intention to make




4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 2 of 30 - Page ID#: 2




Kentucky her home indefinitely or lacked and lacks the intention make her home

elsewhere—at 319 Scott Avenue, Cumberland, Harlan County, Kentucky 40823.

         2.       Defendant Appalachian Regional Healthcare, Inc. d/b/a Whitesburg ARH

Hospital (“Whitesburg ARH”) was and is at all times relevant a Kentucky corporation

organized and existing under the laws of the Commonwealth of Kentucky with its principal

place of business at 2260 Executive Drive, Lexington, Fayette County, Kentucky 40505-

4808, and with its registered agent for service of process as Christi Lee, 101 Airport

Gardens Road, Suite 205, Hazard, Kentucky 41701-9508.

         3.       Defendant Marty Alan Baker, R.N. (“Baker”), at all times relevant, was and

is at the commencement of this action, a resident of and domiciled in the Commonwealth

of Kentucky—where he was and is present as well as had and has the intention to make

Kentucky his home indefinitely or lacked and lacks the intention to make his home

elsewhere—at 770 Thickett Branch, Ermine, Letcher County, Kentucky 41815. Baker, at

all times relevant, was and is a Registered Nurse duly licensed in the Commonwealth of

Kentucky who acted individually and/or in the course and scope of his employment at

Whitesburg ARH as a servant, employee, agent, and/or ostensible agent. Baker was

Brittany’s direct supervisor while she was employed at Whitesburg ARH.


                                 JURISDICTION AND VENUE

         4.       Brittany incorporates and realleges Paragraph 1 through and including

Paragraph 3 as if fully set forth herein.

         5.       This Court has jurisdiction where this matter arises under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §2000e et. seq., as amended by the Civil Rights Act

of 1991, and 42 U.S.C. § 1981 et. seq..



4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 3 of 30 - Page ID#: 3




         6.       Under 28 U.S.C. § 1367, this Court has pendent jurisdiction over claims

made under the Commonwealth of Kentucky’s laws.

         7.       The venue of this action lies within the Eastern District of Kentucky, under

28 U.S.C. § 1391(a), (b), (c), and (d) in that Brittany resides in Harlan County and Baker

in Letcher County. Whitesburg ARH operates a hospital facility in Letcher County and has

sufficient and significant contacts therein. Furthermore, the claim at issue arises in

Whitesburg, Letcher County, Kentucky, which is located in the United States District Court

for the Eastern District of Kentucky.


                                        BACKGROUND

         8.       Brittany incorporates and realleges Paragraph 1 through and including

Paragraph 7 as if fully set forth herein.

         9.       Brittany was an ARH employee from December 2007 through October 26,

2018, and specifically a Whitesburg ARH employee from October, 2015 through and

including October 26, 2018.

         10.      Brittany was an exemplary ARH employee for her tenure of over ten years.

         11.      Brittany was a Clinical Nurse Manager at Whitesburg ARH, even receiving

the Whitesburg ARH Dynamic Duo Award in 2017.

         12.      Brittany earned the admiration and respect of fellow nurses and Senior

Management who relied upon her knowledge and expertise to ensure the health, safety,

and welfare of patients.

         13.      In 2016, Brittany and Baker began a tumultuous on-and-off again

relationship.




4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 4 of 30 - Page ID#: 4




         14.      Baker, a former Letcher County Coroner, became Brittany’s Whitesburg

ARH supervisor.

         15.      Whitesburg ARH was aware of Brittany and Baker’s dating relationship from

the outset.

         16.      In 2017, Baker requested that Whitesburg ARH reassign him to Brittany’s

night shift. Whitesburg ARH accommodated Baker’s request and assigned him to

Brittany’s night shift, making him Brittany’s direct supervisor.

         17.      Whitesburg ARH Senior Management took minimal action to mitigate

potential workplace issues arising from Brittany and Baker’s dating relationship despite

the fact that Whitesburg ARH knew of the dating relationship and made Baker the direct

supervisor of Brittany. Whitesburg ARH, in individual meetings, merely obtained Brittany

and Baker’s verbal agreement to not let their relationship filter into the workplace.

         18.      Baker made Brittany’s work schedule, assigned Brittany’s daily activities,

and supervised Brittany’s daily work throughout their dating relationship.

         19.      Brittany and Baker’s dating relationship ended in August 2017.

         20.      In April 2018, Brittany notified her Nurse Manager that Baker continued to

harass her in the workplace due to personal issues between Brittany and Baker.

         21.       Baker acted violently and verbally abused Brittany. Moreover, Baker

repeatedly scheduled Brittany for twelve hour shifts on consecutive weekends to control

her personal life outside of the workplace.

         22.      On or about March or April 2018, Baker violently crushed Brittany’s cellular

phone at the workplace and on Whitesburg ARH’s hospital premises. Brittany’s cellular




4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 5 of 30 - Page ID#: 5




phone contained numerous messages, e-mails, photos, and information that Baker did

not want to come to light.

         23.      Brittany reported Baker’s act of violence and destruction of personal

property to Whitesburg ARH. In response, Whitesburg ARH merely scheduled Baker and

Brittany for different night shifts—despite the fact that Baker continued to come to

Whitesburg ARH outside his scheduled times.

         24.      On October 14, 2018, Baker violently attacked Brittany outside of the

workplace. Baker viciously head-butted Brittany. Baker viciously kicked Brittany. Baker

viciously hit Brittany. Baker viciously slapped Brittany. Baker viciously bit Brittany. Baker

repeatedly made unwanted physical contact against Brittany on numerous parts of her

body.

         25.      Baker’s vicious attack physically injured Brittany. Baker lacerated Brittany’s

nose and bruised Brittany’s body all over.

         26.      Brittany sought and received subsequent medical treatment at Whitesburg

ARH’s emergency room—her place of employment.

         27.      Brittany stayed home the next two days because she was not scheduled to

work at Whitesburg ARH.

         28.      On October 19, 2018, Brittany returned to work at Whitesburg ARH.

Brittany’s return to work coincided with Baker’s vacation.

         29.      Upon his return, Baker threatened Brittany if she disclosed his attack to

anyone else. Baker threatened Brittany’s position at Whitesburg ARH. Baker accosted

Brittany at Whitesburg ARH. He further threatened to harm Brittany and her family if she

made any disclosures.




4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 6 of 30 - Page ID#: 6




         30.      Brittany contacted law enforcement and initiated criminal charges against

Baker because she feared for her physical safety, mental health, and employment.

         31.      Upon contacting law enforcement, Brittany notified Whitesburg ARH Chief

Nursing Officer Joyce Griffith that Baker violently attacked her. Brittany requested that

Whitesburg ARH Chief Nursing Officer Joyce Griffith implement accommodations to

create a safe and harassment free work environment.

         32.      Whitesburg ARH Chief Nursing Officer Joyce Griffith proposed that Brittany

accept a pay reduction of $3.00 per hour and move to the day shift, sacrificing and

disrupting her parenting responsibilities.

         33.      Brittany then requested that Whitesburg ARH allow her to take

administrative leave. Whitesburg ARH peremptorily denied Brittany’s administrative leave

request.

         34.      On October 26, 2018, Brittany resigned from Whitesburg ARH because

Whitesburg         ARH   failed   to   propose   or   to   implement   reasonable   workplace

accommodations to protect her physical safety and mental health from further injury at

the hands of her direct supervisor, Baker. Moreover, Whitesburg ARH failed to propose

or to implement reasonable workplace accommodation to ensure a harassment and

violence free workplace environment. Instead, Whitesburg ARH perpetuated Baker’s

attack through its insistence that Brittany accept a pay reduction and home life disruption

in exchange for a safe and harassment free workplace.

         35.      Whitesburg ARH constructively discharged Brittany when it failed to offer

any reasonable alternative or accommodation to ensure her physical and mental safety.




4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 7 of 30 - Page ID#: 7




         36.      Whitesburg ARH further constructively discharged Brittany when it failed to

suspend, terminate, or reassign Baker.

         37.      Whitesburg ARH further constructively discharged Brittany when it

peremptorily denied her request for administrative leave until such time that Whitesburg

ARH could complete a meaningful investigation into the attack and Baker’s prior acts

while in a direct supervision role.

         38.      On October 26, 2018, Brittany was granted a Temporary Emergency

Protective Order (“EPO”). (Exhibit A).

         39.      On October 31, 2018, Baker was arraigned on charges of Assault in the

Fourth Degree—a Class A misdemeanor.

         40.      On November 7, 2018, Baker plead guilty to Assault in the Fourth Degree

and was sentenced to six months in jail—probated for a two year term. (Exhibit B).

         41.      Baker was placed on probation and investigated by the Kentucky Board of

Nursing.

         42.      Whitesburg ARH policies and procedures state that the following is

unacceptable behavior:

                  a. Violating ARH policies regarding discrimination and harassment;

                  b. Using profane, foul, obscene, insulting, abusive, or crude language,

                       inappropriate jokes, racial slurs, sexual comments; and

                  c. Conviction of high misdemeanor or crime involving moral turpitude, or

                       the commission of acts of moral turpitude, either at or outside the

                       workplace.




4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 8 of 30 - Page ID#: 8




         43.      Whitesburg ARH continues to employ Baker despite his harassment,

inappropriate language, conviction of a misdemeanor, and crimes of moral turpitude each

of which constitute unacceptable behavior that are immediate grounds for termination

under Whitesburg ARH’s policies and procedures.

         44.      Whitesburg ARH’s continued employment of Baker shocks the conscience

given the fact that Baker is a Registered Nurse at a hospital charged with the care, safety,

and well-being of sick, infirm, and vulnerable individuals—including other women,

children, and the elderly.

         45.      Whitesburg ARH failed to discipline or take any meaningful action against

Baker for his vicious assault, harassment, and workplace violence against Brittany.

         46.      On or about December 4, 2018, Brittany applied for unemployment benefits

but was initially denied. The Unemployment Commission’s hearing referee awarded

unemployment benefits to Brittany upon appeal. (Exhibit C).

         47.      Whitesburg ARH appealed the referee’s decision to the Unemployment

Commission. The Unemployment Commission upheld the referee’s decision and entered

an Appellate Opinion is Brittany’s favor. (Exhibit D). The Unemployment Commission

considered sworn testimony of Brittany, Whitesburg ARH Human Resources Manager

Tracy Reed, Whitesburg ARH Chief Nursing Officer Joyce Griffith, and Whitesburg ARH

Supervisor Anna Sexton.

         48.      Since her constructive discharge, Brittany suffered significant income

loss—receiving only unemployment compensation—as the sole provider for her three

children. Brittany was diagnosed with Post-Traumatic Stress Disorder (“PTSD”). She

suffers from insomnia. She suffers from depression. She suffers from anxiety. She




4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 9 of 30 - Page ID#: 9




suffered injury to her reputation in the community. And Brittany has undergone numerous

psychiatric counseling sessions. Brittany suffered the aforementioned as a direct,

proximate, and reasonably foreseeable result of Baker’s harassment, attack, and

workplace violence against her and the perpetuation thereof by Whitesburg ARH when it

constructively discharged Brittany.

          49.     In March, 2020, approximately one (1) year and five (5) months after

Brittany was constructively discharged by Whitesburg ARH she found part-time

employment. Brittany remains partially unemployed and unable to find suitable,

comparable full-time employment within a reasonable geographic parameter.


                                  REMEDY EXHAUSTION
                                 NOTICE OF RIGHT TO SUE

          50.     Brittany incorporates and realleges Paragraph 1 through and including

Paragraph 49 as if fully set forth herein.

          51.     Brittany timely filed charges with the Equal Employment Opportunity

Commission alleging unlawful employment practices under 42 U.S.C. § 2000e-5(b),

(e)(1).

          52.     Brittany requested and received a right-to-sue notice more than 180 days

after she timely filed her charge under 42 U.S.C. § 2000e-5(f)(1); 29 C.F.R. § 1601.28.

(Right-to-sue Notice attached as Exhibit E).

          53.     Brittany commences this civil action against Defendants less than 90 days

following receipt of her right-to-sue notice under 42 U.S.C. § 2000e-5(f)(1).




4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 10 of 30 - Page ID#: 10




                                 PENDENT JURISDICTION
                        FEDERAL JURISDICTION OF STATE LAW CLAIMS

          54.      Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 53 as if fully set forth herein.

          55.      Brittany, through counsel, states that this honorable Court has jurisdiction

 over claims made under the laws of the Commonwealth of Kentucky under 28 U.S.C. §

 1367.

          56.      Brittany, through counsel, states that this honorable Court should use its

 discretion to exercise pendent jurisdiction over Brittany’s claims made under the laws of

 the Commonwealth of Kentucky.


                                RESPONDEAT SUPERIOR
                         EMPLOYER LIABILITY FOR EMPLOYEE TORTS

          57.      Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 56 as if fully set forth herein.

          58.      Brittany, through counsel, states that Whitesburg ARH is liable for

 intentional torts committed by employee Baker under the doctrine of respondeat superior.


                                COUNT ONE
           EMPLOYMENT DISCRIMINATION UNDER 42 U.S.C. § 2000E ET. SEQ.

          59.      Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 58 as if fully set forth herein.

          60.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s acts or failures to act constituted unlawful employment practices

 in that they discriminated against Brittany with respect to the terms and conditions of her

 employment based on her sex pursuant to 42 U.S.C. § 2000E, et seq.



 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 11 of 30 - Page ID#: 11




          61.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker discriminated against Brittany when they constructively

 terminated her for being the victim of violence at the hands of a Baker—a male

 employee—and failed to treat her similarly.

          62.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—is strictly liable for the acts or failures to act of its supervisory personnel who

 treated Brittany less favorably than male employees.

          63.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s foregoing actions or failures to act caused Brittany to suffer

 damages that included, but are not limited to, past and future lost wages and benefits,

 medical expenses, other expenses, loss of earning capacity, shame, humiliation,

 reputational damage, and severe emotional distress.


                                      COUNT TWO
                        RETALIATION UNDER 42 U.S.C. § 2000E ET. SEQ.

          64.      Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 63 as if fully set forth herein.

          65.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s acts or failures to act constituted unlawful employment practices

 in that they tended to limit, segregate, and classify Brittany in such a way as to deprive

 her of employment opportunities, or otherwise adversely affect her employee status

 because of her sex and in retaliation for her reporting harassment and assault by another

 male supervisory employee.




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 12 of 30 - Page ID#: 12




          66.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker further limited and deprived Plaintiff of employment opportunities

 and adversely affected her employee status when they constructively forced her to

 change work shifts and to accept a pay reduction as a condition of employment in a

 harassment-free workplace separate from her male attacker and supervisory employee

 42 U.S.C. § 2000E, et. seq.

          67.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s foregoing actions or failures to act caused Brittany to suffer

 damages that included, but are not limited to, past and future lost wages and benefits,

 medical expenses, other expenses, loss of earning capacity, shame, humiliation,

 reputational damage, and severe emotional distress.


                                COUNT THREE
       DISCRIMINATION FOR MAKING CHARGES, TESTIFYING, ASSISTING, OR
                PARTICIPATING IN ENFORCEMENT PROCEEDINGS
                       UNDER 42 U.S.C. § 2000E ET. SEQ.

        68.        Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 67 as if fully set forth herein.

        69.        Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—treated Brittany unfairly and discriminated against her on the basis of sex

 and subjected her to a hostile work environment when it constructively forced her to

 change work shifts and to accept a pay reduction as a condition of employment upon her

 participation in a civil proceeding, criminal proceeding, and employment investigation that

 involved her male then-supervisor who harassed and attacked her.




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 13 of 30 - Page ID#: 13




        70.        Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—ignored and failed to properly respond to Brittany’s complaints regarding the

 acts of a male, then-supervisor who harassed and attacked her.

        71.        Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—constructively terminated Brittany, based on her sex after she reported that

 her male then-supervisor harassed and attacked her, when they forced her to change

 work shifts and to accept a pay reduction as a condition of violence and harassment free

 employment.

        72.        Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—engaged in sexual discrimination, retaliatory in nature, through its actions or

 failures to act where they constructively terminated Brittany after she began to participate

 in a civil proceeding, criminal proceeding, and employment investigation that involved her

 male then-supervisor who harassed and attacked her pursuant to 42 U.S.C. § 2000E, et.

 seq.

          73.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—are strictly liable for the acts or failures to act of its supervisory personnel

 who treated Brittany less favorably than male employees.

          74.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s foregoing actions or failures to act caused Brittany to suffer

 damages that included, but are not limited to, past and future lost wages and benefits,

 medical expenses, other expenses, loss of earning capacity, shame, humiliation,

 reputational damage, and severe emotional distress.




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 14 of 30 - Page ID#: 14




                                         COUNT FOUR
                        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

          75.      Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 74 as if fully set forth herein.

          76.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s acts or failures to act were extreme, outrageous, and intolerable

 as well as were intentional or reckless in that they offend against generally accepted

 standards of decency and morality.

          77.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s acts or failures to act directly and proximately caused Brittany

 to undergo numerous psychiatric counseling sessions as well as to suffer from PTSD,

 insomnia, depression, anxiety, and a damaged reputation in the community.

          78.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s foregoing actions or failures to act caused Brittany to suffer

 damages that included, but are not limited to, past and future lost wages and benefits,

 medical expenses, other expenses, loss of earning capacity, shame, humiliation,

 reputational damage, and severe emotional distress.


                                        COUNT FIVE
                        NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

          79.      Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 78 as if fully set forth herein.

          80.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s acts or failures to act were extreme, outrageous, and intolerable




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 15 of 30 - Page ID#: 15




 as well as were negligent or careless in that they offend against generally accepted

 standards of decency and morality.

          81.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s acts or failures to act constitute a failure to exercise ordinary

 care in the hiring/retention, management, and supervision of its employees to ensure a

 safe, harassment-free workplace devoid of assault, harassment, and acts of workplace

 violence.

          82.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s acts or failures to act created a foreseeable risk of harm to

 Brittany.

          83.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s acts or failures to act directly and proximately caused Brittany

 to undergo numerous psychiatric counseling sessions as well as to suffer from PTSD,

 insomnia, depression, anxiety, and a damaged reputation in the community.

          84.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s foregoing actions or failures to act caused Brittany to suffer

 damages that included, but are not limited to, past and future lost wages and benefits,

 medical expenses, other expenses, loss of earning capacity, shame, humiliation,

 reputational damage, and severe emotional distress.


                                       COUNT SIX
                                NEGLIGENT INVESTIGATION

          85.      Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 84 as if fully set forth herein.




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 16 of 30 - Page ID#: 16




          86.      As set forth above, Brittany notified Whitesburg ARH of Baker’s harassment

 and acts of workplace violence which included violent and verbal abuse of Brittany, the

 exertion of control over her personal life through continually scheduling Brittany for twelve

 hour shifts on consecutive weekends, and crushing Brittany’s cellular phone in

 Whitesburg ARH property.

          87.      As set forth above, Brittany notified Whitesburg ARH of Baker’s vicious

 attack, her initiation of criminal charges against Baker, and her petition for an EPO against

 Baker as part of her request for administrative leave—which was peremptorily denied—

 such that Whitesburg ARH could meaningfully investigate Baker’s actions.

          88.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—failed to exercise ordinary care in that its acts or failures to act were

 negligent in the performance of a meaningful investigation into the aforementioned

 harassment, attack, and workplace violence by supervisory employee Baker and the

 facilitation of a safe, harassment-free workplace devoid of assault, harassment, and acts

 of workplace violence.

          89.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—created a foreseeable risk of harm to Brittany through its acts or failures to

 act.

          90.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—directly and proximately caused Brittany to undergo numerous psychiatric

 counseling sessions as well as to suffer from PTSD, insomnia, depression, anxiety, and

 a damaged reputation in the community through its acts or failures to act.




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 17 of 30 - Page ID#: 17




          91.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—caused Brittany to suffer damages that included, but are not limited to, past

 and future lost wages and benefits, medical expenses, other expenses, loss of earning

 capacity, shame, humiliation, reputational damage, and severe emotional distress

 through its aforementioned actions or failures to act.


                              COUNT SEVEN
     FAILURE TO TAKE PROMPT, APPROPRIATE, AND/OR EFFECTIVE REMDIAL
       ACTION TO REMEDY THE WOKRPLACE HARASSMENT AND VIOLENCE

          92.      Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 91 as if fully set forth herein.

          93.      As set forth above, Brittany notified Whitesburg ARH of Baker’s harassment

 and acts of workplace violence which included violent and verbal abuse of Brittany, the

 exertion of control over her personal life through continually scheduling Brittany for twelve

 hour shifts on consecutive weekends, and crushing Brittany’s cellular phone in

 Whitesburg ARH property.

          94.      As set forth above, Brittany notified Whitesburg ARH of Baker’s vicious

 attack, her initiation of criminal charges against Baker, and her petition for an EPO against

 Baker as part of her request for administrative leave—which was peremptorily denied—

 such that Whitesburg ARH could meaningfully investigate Baker’s actions and to remedy

 the matter.

          95.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—was negligent in its failure to exercise ordinary care in that it failed to take

 prompt, appropriate, and/or effective remedial action to remedy the harassment and




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 18 of 30 - Page ID#: 18




 workplace violence as well as to ensure a safe, harassment-free workplace devoid of

 assault, harassment, and acts of workplace violence.

          96.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—created a foreseeable risk of harm to Brittany through its acts or failures to

 act.

          97.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—directly and proximately caused Brittany to undergo numerous psychiatric

 counseling sessions as well as to suffer from PTSD, insomnia, depression, anxiety, and

 a damaged reputation in the community.

          98.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—caused Brittany to suffer damages that included, but are not limited to, past

 and future lost wages and benefits, medical expenses, other expenses, loss of earning

 capacity, shame, humiliation, reputational damage, and severe emotional distress

 through its aforementioned actions or failures to act.


                                     COUNT EIGHT
                          NEGLIGENT HIRING AND/OR RETENTION

          99.      Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 98 as if fully set forth herein.

          100.     Upon information and belief, Baker has a reputation in the community for

 abuse and/or harassment of women.

          101.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—knew or should have known Baker’s community reputation at the time they

 hired him and/or during the course of his continued employment.




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 19 of 30 - Page ID#: 19




          102.     As set forth above, Brittany notified Whitesburg ARH of Baker’s vicious

 attack, her initiation of criminal charges against Baker, and her petition for an EPO against

 Baker.

          103.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—negligently failed to exercise ordinary care in that it hired and/or retained

 Baker as an employee.

          104.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—created a foreseeable risk of harm to Brittany through its acts or failures to

 act.

          105.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—directly and proximately caused Brittany to undergo numerous psychiatric

 counseling sessions as well as to suffer from PTSD, insomnia, depression, anxiety, and

 a damaged reputation in the community.

          106.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—caused Brittany to suffer damages that included, but are not limited to, past

 and future lost wages and benefits, medical expenses, other expenses, loss of earning

 capacity, shame, humiliation, reputational damage, and severe emotional distress

 through its aforementioned actions or failures to act.


                                       COUNT NINE
                                  NEGLIGENT SUPERVISION

          107.     Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 106 as if fully set forth herein.




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 20 of 30 - Page ID#: 20




          108.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—employed Baker as a management team member at all relevant times

 herein.

          109.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—was and is responsible for proper supervision of Baker.

          110.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—failed to reasonably monitor or control Baker’s conduct when they (a) knew

 or should have known Baker’s community reputation for abuse and/or harassment of

 women, (b) learned of Baker and Brittany’s then-dating relationship, and/or (c) learned of

 Baker’s harassment and acts of workplace violence against Brittany.

          111.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—negligently failed to exercise ordinary care in that its supervision of Baker as

 an employee.

          112.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—created a foreseeable risk of harm to Brittany through its acts or failures to

 act in supervision of Baker as an employee.

          113.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—directly and proximately caused Brittany to undergo numerous psychiatric

 counseling sessions as well as to suffer from PTSD, insomnia, depression, anxiety, and

 a damaged reputation in the community.

          114.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—caused Brittany to suffer damages that included, but are not limited to, past

 and future lost wages and benefits, medical expenses, other expenses, loss of earning




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 21 of 30 - Page ID#: 21




 capacity, shame, humiliation, reputational damage, and severe emotional distress

 through its aforementioned actions or failures to act.


                                       COUNT TEN
                        WRONGFUL TERMINATION (FORCED RESIGNATION)

          115.     Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 114 as if fully set forth herein.

          116.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—became aware of the tumultuous “on again and off again” dating relationship

 between Baker and Brittany, yet despite this knowledge, they reassigned Baker, at his

 request, to the night shift where Brittany worked, and made him Brittany’s direct

 supervisor granting him authority to make Brittany’s schedule, assign her work, and

 supervise her as she performed her daily job duties.

          117.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—authorized Baker to directly supervise Brittany during the course and after

 their tumultuous dating relationship.

          118.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—negligently failed to exercise ordinary care and created a foreseeable risk of

 harm to Brittany through facilitation of conditions that would readily develop into a hostile

 working environment for her as well as to lead to an act of workplace violence and a

 vicious attack against her.

          119.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—directly and proximately caused (a) the creation of a hostile work

 environment, (b) Baker to continually harass Brittany, (c) Baker to attack Brittany, (d)




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 22 of 30 - Page ID#: 22




 Baker to violently destroy Brittany’s personal property on Whitesburg ARG property, and

 (e) Brittany to have no reasonable accommodation that allowed her to return to work

 including administrative leave during the pendency of a meaningful investigation.

          120.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—forced Brittany to resign her position on October 26, 2018, through its

 aforementioned actions or failures to act which created an environment that an objective

 and reasonable person would find intolerable and feel compelled to resign from.

          121.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—directly and proximately caused Brittany to undergo numerous psychiatric

 counseling sessions as well as to suffer from PTSD, insomnia, depression, anxiety, and

 a damaged reputation in the community.

          122.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—caused Brittany to suffer damages that included, but are not limited to, past

 and future lost wages and benefits, medical expenses, other expenses, loss of earning

 capacity, shame, humiliation, reputational damage, and severe emotional distress

 through its aforementioned actions or failures to act.


                                    COUNT ELEVEN
                             BREACH OF EXPRESS CONTRACT

          123.     Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 122 as if fully set forth herein.

          124.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—entered into an express contract that consists wholly or partly of written or

 spoken words.




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 23 of 30 - Page ID#: 23




          125.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—agreed to enforce behavioral standards and to ensure a suitable workplace

 environment as a condition of Brittany’s employment.

          126.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—proscribed the following unacceptable behavior as part of its express

 agreement with Brittany:

                   a. Violating ARH policies regarding discrimination and harassment;

                   b. Using profane, foul, obscene, insulting, abusive, or crude language,

                        inappropriate jokes, racial slurs, sexual comments; and

                   c. Conviction of high misdemeanor or crime involving moral turpitude, or

                        the commission of acts of moral turpitude, either at or outside the

                        workplace.

          127.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—breached its express contract with Brittany when it allowed Baker to

 repeatedly engage in the aforementioned unacceptable behavior in breach of Whitesburg

 ARH’s express contract with Brittany.

          128.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—created a foreseeable risk of harm to Brittany through its breach of its

 express contract with Brittany.

          129.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—directly and proximately caused Brittany to undergo numerous psychiatric

 counseling sessions as well as to suffer from PTSD, insomnia, depression, anxiety, and




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 24 of 30 - Page ID#: 24




 a damaged reputation in the community when it breached its express contract with

 Brittany.

          130.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—caused Brittany to suffer damages that included, but are not limited to, past

 and future lost wages and benefits, medical expenses, other expenses, loss of earning

 capacity, shame, humiliation, reputational damage, and severe emotional distress

 through its aforementioned actions or failures to act.


                                    COUNT TWELVE
                              BREACH OF IMPLIED CONTRACT

          131.     Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 130 as if fully set forth herein.

          132.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—entered into an implied contract through mutual assent—a meeting of

 minds—and intentional manifestation of such assent that consists wholly or partly of acts

 other than written or spoken words.

          133.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—agreed to enforce behavioral standards and to ensure a suitable workplace

 environment as a condition of Brittany’s employment.

          134.      Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—proscribed the following unacceptable behavior as part of its implied

 agreement with Brittany:

                   a. Violating ARH policies regarding discrimination and harassment;




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 25 of 30 - Page ID#: 25




                   b. Using profane, foul, obscene, insulting, abusive, or crude language,

                        inappropriate jokes, racial slurs, sexual comments; and

                   c. Conviction of high misdemeanor or crime involving moral turpitude, or

                        the commission of acts of moral turpitude, either at or outside the

                        workplace.

          135.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—breached its implied contract with Brittany when it allowed Baker to

 repeatedly engage in the aforementioned unacceptable behavior in breach of Whitesburg

 ARH’s express contract with Brittany.

          136.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—created a foreseeable risk of harm to Brittany through its breach of its

 implied contract with Brittany.

          137.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—directly and proximately caused Brittany to undergo numerous psychiatric

 counseling sessions as well as to suffer from PTSD, insomnia, depression, anxiety, and

 a damaged reputation in the community when it breached its express contract with

 Brittany.

          138.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—caused Brittany to suffer damages that included, but are not limited to, past

 and future lost wages and benefits, medical expenses, other expenses, loss of earning

 capacity, shame, humiliation, reputational damage, and severe emotional distress

 through its aforementioned actions or failures to act.




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 26 of 30 - Page ID#: 26




                                       COUNT THIRTEEN
                                          ASSAULT

          139.     Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 138 as if fully set forth herein.

          140.     On October 14, 2018, Baker caused the nonconsensual unwanted touching

 of Brittany on her face, neck, shoulder, legs, and other body parts.

          141.     On October 14, 2018, Brittany had a reasonable apprehension of imminent

 or harmful or offensive contact due to Baker’s vicious and repeated head-butts, kicks,

 hits, slaps, and bites against Brittany’s body.

          142.     Baker’s foregoing conduct directly and proximately caused Brittany to

 undergo numerous psychiatric counseling sessions as well as to suffer from PTSD,

 insomnia, depression, anxiety, and a damaged reputation in the community when he

 assaulted Brittany.

          143.     Baker’s foregoing conduct caused Brittany to suffer damages that included,

 but are not limited to, past and future lost wages and benefits, medical expenses, other

 expenses, loss of earning capacity, shame, humiliation, reputational damage, and severe

 emotional distress through his aforementioned assault on Brittany.


                                      COUNT FOURTEEN
                                         BATTERY

          144.     Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 143 as if fully set forth herein.

          145.     On October 14, 2018, Baker caused the nonconsensual unwanted touch of

 Brittany on her face, neck, shoulder, legs, and other body parts.




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 27 of 30 - Page ID#: 27




          146.     Baker’s foregoing conduct directly and proximately caused Brittany to

 undergo numerous psychiatric counseling sessions as well as to suffer from PTSD,

 insomnia, depression, anxiety, and a damaged reputation in the community when he

 battered Brittany.

          147.     Baker’s foregoing conduct caused Brittany to suffer damages that included,

 but are not limited to, past and future lost wages and benefits, medical expenses, other

 expenses, loss of earning capacity, shame, humiliation, reputational damage, and severe

 emotional distress through his aforementioned battery on Brittany.


                              COUNT FIFTEEN
    SEX DISCRIMINATION IN VIOLATION OF THE KENTUCKY CIVIL RIGHTS ACT

          148.     Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 147 as if fully set forth herein.

          149.     Brittany—because of her sex—was and is a member of a protected class

 under the Kentucky Civil Rights Act.

          150.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s acts and omissions, all or a portion thereof, constructively

 discharged Brittany.

          151.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s acts and omissions, all or a portion thereof, discriminated

 against Brittany on the basis of sex.

          152.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s acts and omissions, all or a portion thereof, constitute unlawful

 sex discrimination in violation of the Kentucky Civil Rights Act, KRS 344.010, et. seq.




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 28 of 30 - Page ID#: 28




                           COUNT SIXTEEN
   SEXUAL HARASSMENT IN VIOLATION OF THE KENTUCKY CIVIL RIGHTS ACT

           153.    Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 152 as if fully set forth herein.

           154.    Brittany—because of her sex—was and is a member of a protected class

 under the Kentucky Civil Rights Act.

           155.    Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s acts and omissions, all or a portion thereof, was subjected to

 unwelcome sexual harassment that was sufficiently pervasive to effect a term, condition,

 or privilege of employment as well as created a hostile work environment.

           156.    Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s acts and omissions, all or a portion thereof, knew or should

 have known about the harassment and nevertheless failed to take prompt, corrective

 action.

           157.    Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s acts and omissions, all or a portion thereof, constitute unlawful

 sexual harassment in violation of the Kentucky Civil Rights Act, KRS 344.010, et. seq.


                                 COUNT SEVENTEEN
             RETALIATION IN VIOLATION OF THE KENTUCKY CIVIL RIGHTS ACT

           158.    Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 157 as if fully set forth herein.

           159.    Brittany engaged in activity and/or conduct protected by the Kentucky Civil

 Rights Act.




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 29 of 30 - Page ID#: 29




          160.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker were aware of Brittany’s protected activity.

          161.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker took adverse employment action against Brittany.

          162.     There was a causal connection between Brittany’s protected activity and/or

 conduct and the adverse employment action.

          163.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s acts and omissions, all or a portion thereof, constitute unlawful

 retaliation in violation of the Kentucky Civil Rights Act, KRS 344.010, et. seq.


                                          COUNT EIGHTEEN
                                         PUNITIVE DAMAGES

          164.     Brittany incorporates and realleges Paragraph 1 through and including

 Paragraph 163 as if fully set forth herein.

          165.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s acts and omissions, all or a portion thereof, were malicious,

 wanton, reckless, careless, and/or grossly negligent as described herein.

          166.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—failed to exercise ordinary care in its hiring, retention, and/or supervision of

 Baker which includes supervision of the dating and workplace relations between Baker

 and Brittany as well as management of other workplace aspects to ensure that Brittany

 was safe and free from harassment, assault, and violent acts by other employees and in

 the workplace.




 4825-3246-6897, v. 1
Case: 7:20-cv-00151-REW-EBA Doc #: 1 Filed: 12/01/20 Page: 30 of 30 - Page ID#: 30




          167.     Whitesburg ARH—by and through its supervisory agents, agents, and

 employees—and Baker’s maliciousness, recklessness, carelessness, and/or gross

 negligence directly and proximately entitles Brittany a punitive damages award.

          WHEREFORE, Plaintiff Brittany Julene Boggs prays that this honorable Court

 grant her relief as follows:

          1.       A judgement against Defendants, jointly and severally, for compensatory

 damages including, but not limited to, past and future lost wages and benefits, medical

 expenses, other expenses, loss of earning capacity, shame, humiliation, reputational

 damage, and severe emotional distress;

          2.       A judgement awarding pre-judgment interest and post-judgment interest as

 allowed by the law;

          3.       A judgment awarding punitive damages;

          4.       A trial by jury on all issues so triable;

          5.       Its costs, attorney’s fees and expenses; and

          6.       Any other proper and equitable relief to which Plaintiff appears to be

                   entitled.

                                                         Respectfully submitted,

                                                         LESLIE P. VOSE (KBA #53843)
                                                         ERIN C. S. IZZO (KBA #91040)
                                                         DOMINIC J. DONOVAN (KBA #97472)
                                                         Landrum & Shouse LLP
                                                         P.O. Box 951
                                                         Lexington, KY 40588-0951
                                                         Phone: (859) 255-2424
                                                         Fax: (859) 233-0308
                                                         lvose@landrumshouse.com
                                                         ecizzo@landrumshouse.com
                                                         ddonovan@landrumshouse.com

                                                 BY:     /s/ Leslie P. Vose______________
                                                         COUNSEL FOR PLAINTIFF



 4825-3246-6897, v. 1
